Case 2:20-cv-07055-MCS-PVC Document 40 Filed 12/07/20 Page1lof1 Page ID #:322

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV20-7055 MCS (PVCx) Date December 7, 2020
Title Brian Whitaker v. Los Angeles United Investment Co., LLC, et al

 

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Miriam Baird
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
; Ronald M. Hirano
Raymond George Ballister, Jr. Ara Sahelian

Proceedings: STATUS CONFERENCE

The status conference is held telephonically. Counsel, the Court, and court staff all
appear in that manner. Recording or rebroadcasting of the proceedings is strictly
prohibited.

The Court questions counsel about the site inspection conducted by the ADA
Specialist at defendant’s place of business. Plaintiff responds that several issues
remain. The Court orders plaintiff to immediately provide defendants with a copy of
the inspection report. For reasons stated on the record, plaintiff may file his requested
brief in further opposition to Defendant’s Second Motion to Dismiss (Dkt. No. [27])
no later than December 14, 2020. Any reply to plaintiff's forthcoming opposition
must be filed by December 21, 2020. A hearing on the motion will be reset if
necessary.

IT IS SO ORDERED.

 

: 06
Initials of Deputy Clerk SMO

 

Page 1 of 1 CIVIL MINUTES — GENERAL
